DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-15 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Claim 1, line 9 states “connecting first part to the second part”, but should be amended to state –connecting the first part to the second part—
Claim 4, line 1 states “wherein the attaching the fixation element”, but should be amended to state – wherein attaching the fixation element —
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first element" in line 1.  There is insufficient antecedent basis for this limitation in the claim, and it is unclear if the “first element” is referring to the protruding connection element, the tubular element, or the fixation element.
Claim 8 recites the limitation “assembled parts” in line 1, and “assembled part” in line 2. It is unclear if the “assembled parts” and the “assembled part” are meant to refer to the same limitation, and the claim is therefore indefinite.
Claim 9 recites the limitation "an adhesive" in line 6.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear if a second adhesive is being introduced, or the adhesive in line 6 is referring to the adhesive in line 3.
Claim 12 recites the limitation “means screws or bolts” in line 2. It is unclear if three limitations (“means, screws, or bolts”), or two limitations (“means, such as screws or bolts”) are being claimed. The examiner suggests amending the claim to further clarify the limitations. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 9, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pastrick et al. (US 20180086386).
Regarding Claim 1, Pastrick et al. discloses a method for assembling parts of a support structure for a vehicle (see figs. 1, 9, and 10), the method comprising: providing a first part (see 22) comprising a protruding connection element (22), wherein at least a portion of the connection element is configured to receive an adhesive (68); providing a second part (see 24) in the form of a tubular element (24) configured to be connected to the first part; depositing an adhesive (68; see fig. 2) on the portion of the protruding connection element configured to receive the adhesive; connecting (see figs. 1-2) the first part to the second part by pressing the tubular element onto the protruding connection element; and attaching a fixation element (see 70) to the first part and to the second part to fixate the first part in relation to the second part.

Regarding Claim 2, Pastrick et al. discloses the method, wherein the portion of the connection element (22, 52) configured to receive (see fig. 2) an adhesive (68) comprises a recess (see 66), and wherein the thickness of the adhesive is defined (see fig. 2) by the depth of the recess.

Regarding Claim 4, Pastrick et al. discloses the method, wherein the attaching the fixation element (see 70) comprises using an attachment method (see fig. 2) not involving heating.

Regarding Claim 5, Pastrick et al. discloses the method, wherein the first element (see figs. 1 and 9; 22, 24) is a corner element (see fig. 9) comprising a plurality (see 28, 30, 32, 33, 123, 125, 116) of protruding connection elements (22; Paragraphs [0027] and [0035]), and wherein the method comprises attaching tubular elements (24; see figs. 1-2 and 9) to each of the protruding connection elements.

Regarding Claim 9, Pastrick et al. discloses a support structure for a vehicle (see figs. 1, 9, and 10) comprising: a first part (see 22) comprising a protruding connection element (22), wherein at least a portion of the connection element is configured to receive an adhesive (68); a second part (see 24) in the form of a tubular element (24), wherein the protruding connection element is arranged (see fig. 2) in an end portion of the tubular element; an adhesive arranged (see fig. 2) on the protruding connection element and configured to attach the first part to the second part; and a fixation element (70) attached to the first part and to the second part to fixate the first part in relation to the second part.

Regarding Claim 11, Pastrick et al. discloses the support structure, wherein the support structure comprises a first element (see figs. 1 and 9) in the form of a corner element (see 22, 24, 30, 123, 125, 116) comprising a plurality of protruding connection elements (Pars [0027] and [0035]) and a plurality of tubular elements (Pars [0027] and [0035]) connected to each of the protruding connection elements.

Regarding Claim 12, Pastrick et al. discloses the support structure, wherein the fixation element (see 70) is attached by screws or bolts (Par [0029]).

Regarding Claim 13, Pastrick et al. discloses the support structure, wherein the support structure is a roll over protection structure (see fig. 9).

Regarding Claim 15, Pastrick et al. discloses the support structure, wherein a vehicle (see fig. 10) comprises the support structure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pastrick et al. (US 20180086386) in view of Holka et al. (US 5271687).
Regarding Claims 3 and 10, Pastrick et al. discloses the method and the support structure, comprising the protruding connection element (22) and the tubular element (24).
However, Pastrick et al. does not disclose that the protruding connection element comprises a ridge configured to press against an inner wall of the tubular element. 
Holka et al. teaches a support structure for a vehicle (see fig. 1), wherein a first part (12, 24) comprising a protruding connection element (24) receives adhesive (Column 3, lines 30-45) and is configured to be connected to a second part (see 20) comprising a tubular element (20) by pressing (see figs. 3-4) the tubular element onto the protruding connection element, the protruding connection element comprising a ridge (40) configured to press (see fig. 4) against an inner wall of the tubular element.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the protruding connection element of Pastrick et al. in view of the teachings of Holka et al. to include a ridge configured to press against an inner wall of the tubular element, as by doing so, the tubular element would engage the ridge of the protruding connection element and prevent longitudinal movement (Holka et al.; Columns 2-3, lines 65-68 and 1-3) between the first and second part.

Regarding Claim 14, Pastrick et al. discloses the support structure, comprising the adhesive (68).
However, Pastrick et al. does not explicitly disclose that the adhesive is an anaerobic adhesive.
Holka et al. teaches a support structure for a vehicle (see fig. 1), wherein a first part (12, 24) comprising a protruding connection element (24) receives adhesive (Column 3, lines 30-45) and is configured to be connected to a second part (see 20) comprising a tubular element (20) by pressing (see figs. 3-4) the tubular element onto the protruding connection element, wherein the adhesive is an anaerobic adhesive (Column 3, lines 40-45; acrylic adhesive).
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the support structure of Pastrick et al. in view of the teachings of Holka et al. such that the adhesive was an anaerobic adhesive, as doing so would require only ordinary skill in the art, and the anaerobic adhesive would create a better connection between the first and second parts, as anaerobic adhesive is adhesive used for metals that cure quickly at room temperature without the need of light or heat.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pastrick et al. (US 20180086386) in view of Rompage et al. (US 10065694).
Regarding Claims 6-7, Pastrick et al. discloses the method, but does not disclose performing pretreatment of the first and second parts such as electroplating or painting.
Rompage et al. teaches a method for assembling parts of a support structure of a vehicle (see figs. 1-3), wherein a first part (124) and a second part (140) are pretreated with electro-coating and paint (column 4, lines 23-42) before adhesive is applied and the first and second parts are assembled. 
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Pastrick et al. in view of the teachings of Rompage et al. such that pretreatment was performed on the first and second parts, as by doing so, the adhesive applied after the pretreatment would be adapted to accommodate paint overspray on the adhesive bonding zones (Rompage et al.; Column 4, lines 36-39).

Regarding Claim 8, Pastrick et al. discloses the method, comprising the first part (see 22) and the second part (see 24), and attaching additional parts (see 28, 30, 32, 33, 123, 125, 114, 119) to the assembled part prior to the hardening of the adhesive (Par [0029]; the adhesive being heat-activated and not curing until painting after the assembly process has been finished).
However, Pastrick et al. does not disclose providing the assembled parts to an assembly line and then attaching the additional parts to the assembled part.
Rompage et al. teaches a method for assembling parts of a support structure of a vehicle (see figs. 1-3), wherein assembled parts (124) are provided on an assembly line (fig. 1; see 120), and then attaching (see 136) additional parts (140; see 114) to the assembled part.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Pastrick et al. in view of the teachings of Rompage et al. such that the assembled parts were provided to an assembly line, and then the additional parts were attached to the assembled parts prior to the hardening of the adhesive via painting, as by doing so, the assembly line would increase the efficiency of the assembly process, and ensure that the additional parts added to the assembled parts would be provided within the correct tolerances prior to the hardening of the adhesive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616